Citation Nr: 1517100	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-20 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for herpes simplex, with genital lesions (HSV 1 & 2).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions.  A November 2006 rating decision of the VA RO in Seattle, Washington denied the Veteran's claim for entitlement to a TDIU. Jurisdiction subsequently transferred to the St. Petersburg, Florida RO.  A July 2008 rating decision of the RO in St. Petersburg, Florida denied the Veteran's claim for entitlement to service connection for pseudofolliculitis barbae.  Finally, a July 2009 rating decision of the RO in St. Petersburg, Florida denied the Veteran's claims for entitlement to service connection for herpes simplex and a low back disability. 

A hearing was held on October 26, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  The hearing related to the issues of entitlement to service connection for a low back disability and herpes simplex virus and entitlement to a TDIU.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the issue of entitlement to a TDIU for further development in November 2009, September 2011, and October 2012.  That development was completed, and the issue was returned to the Board for appellate review.  

The issues of entitlement to service connection for a low back disability and pseudofolliculitis barbae and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's herpes simplex at least as likely as not arose during military service.


CONCLUSION OF LAW

The criteria for service connection for herpes simplex have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for herpes simplex, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

III.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for herpes simplex.

The Veteran was provided with a VA skin examination in June 2009, at which he was provided with a diagnosis of herpes simplex as shown by positive viral cultures for HSV type 1 AB and type 2 AB.  The Veteran's service treatment records include a September 1982 treatment note documenting herpetic lesions on the shaft of the penis and a rash in the inguinal region.  A consult to dermatology noted an assessment of "most likely herpes".  An April 1985 service treatment record notes that the Veteran requested a prescription refill for his herpes treatment.  The assessment was HSV II; Zovirax was prescribed.  The Veteran therefore has a current disability and an in-service diagnosis of a disease.  The element remaining for service connection is a nexus between the two.

The Veteran was provided with a VA dermatological examination in June 2009.  The examiner opined that the Veteran's current herpes simplex was less likely than not caused by or related to military service because the Veteran's military medical record did not indicate positive results of diagnostic tests and indicated that there was only a possibility of herpes.  In discussing the service treatment records (STRs), the examiner stated that an April 1985 note documents the Veteran asking for referral for herpes treatment.  However, the Board notes that the April 1985 STR in question records the Veteran's request for a "refill" of his herpes medication.  An assessment was made of HSV II, and a prescription refill was provided.  Therefore, as the examiner's opinion was based on an inaccurate factual premise, it carries little, if any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Board could remand this matter for an additional medical opinion, additional evidence of record is found to render the weight of the evidence at least in relative equipoise as to the existence of a nexus between the current disability and service, as to allow for the resolution of reasonable doubt in the Veteran's favor.  The Veteran has consistently reported intermittent outbreaks of his genital lesions since service.  Although the Veteran is not competent to provide himself with a dermatological diagnosis, he is competent to describe his observed and experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (describing competent lay evidence as that which is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person).  Additionally, although the Veteran's continued symptoms are not shown in the medical evidence of record, the Veteran is found credible in this instance, and lack of continuous care documented in the records does not necessarily equate to a lack of intermittently occurring symptoms since service.  Therefore, the Board finds the evidence to be at least in relative balance, and will afford the benefit of the doubt to the Veteran in finding that his current herpes simplex disability is a continuation of, and related to, the herpes simplex virus which was diagnosed during military service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has a current herpes simplex disability; the Veteran was diagnosed with Herpes Simplex Virus II during service; and, resolving reasonable doubt in favor of the Veteran, his current herpes simplex disability is a continuation of the herpes virus he manifested during service.  Thus, the Board concludes that service connection for herpes simplex is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for herpes simplex, with genital lesions, is granted.



REMAND

Reasons for remand:  To provide the Veteran with VA examination; to adjudicate an inextricably intertwined issue; and to provide the Veteran with a Board hearing.

I.  Pseudofolliculitis Barbae

The Veteran submitted his VA Form 9, perfecting his substantive appeal of his claim for service connection for pseudofolliculitis barbae, in August 2009.  In that filing, he requested a BVA hearing at a local VA office (a Travel Board hearing).  Because the Veteran made a statement confounding pseudofolliculitis barbae with herpes simplex, the Veteran was only provided a hearing on the issue of entitlement to service connection for herpes simplex.  

 A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).  On remand, the Veteran should be scheduled for a hearing before a Veterans Law Judge.

II.  Low Back Disability

The Veteran has not yet been provided with VA examination with regards to his claim of entitlement to service connection for a low back disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine at L3-4.  The Veteran has previously been granted service connection for a cervical spine disability resulting from a fall during service and for a right ankle disability.  The Veteran has variously asserted that his back disability resulted from the same in-service fall as his cervical spine disability, and/or that his low back disability is etiologically related to his cervical spine disability.  Additionally, a November 2004 private outpatient evaluation record noted the Veteran's report of back pain, and opined that this was possibly because of how the Veteran walks and limps.  The Veteran is service-connected for residuals, right ankle sprain.  On remand, a VA examination should be provided with regard to the etiology of the Veteran's current low back disability.

III.  TDIU

The Veteran presently has a combined evaluation of 60 percent for his service connected disabilities.  

Regulations provide that a TDIU is warranted when the evidence shows that a veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the decision above, the Veteran was granted service connection for herpes simplex, with genital lesions.  A rating for this newly service connected disability has yet to be assigned, and may raise the Veteran's combined disability rating to the 70 percent required in this instance for consideration of a schedular TDIU.  Additionally, the Board is remanding the issue of entitlement to service connection for a low back disability for further development.  The Board finds the issue of entitlement to a TDIU inextricably intertwined with the other issue remanded herein and future rating action of the RO.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for a hearing before the Board at his local RO, unless he indicates a different preference, with regard to the issue of entitlement to service connection for pseudofolliculitis barbae in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

2.  Schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of his low back disability, to include degenerative disc disease of the lumbar spine.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:

a.  Whether the Veteran's low back disability at least as likely as not (50 percent or greater probability) arose during or was caused by any incident of service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused by his service-connected cervical spine disability and/or right ankle disability.

c.  Whether the Veteran's low back disability has at least as likely as not (50 percent or greater probability) been aggravated (permanently worsened beyond normal progression of the disorder) by his service-cervical spine and/or right ankle disability.

* If it is determined that the Veteran's low back disability has been aggravated (i.e. permanently worsened) by his service-connected disability or disabilities, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of low back disability would exist if it underwent its own natural progression, and was not aggravated by the neck or right ankle disabilities.) 

* The examiner's attention is directed to a private outpatient treatment record from November 2004 in which the Veteran reported occasional back pain and the physician opined that this is possibly because of how he walks and limps.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, conduct any additional development deemed necessary then readjudicate the issues of entitlement to service connection for a low back disability and entitlement to a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


